Citation Nr: 0815593	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dental trauma.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.  He also had prior periods of active duty for 
training (ACDUTRA), to include from March 1958 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence to reopen the claims of entitlement to 
service connection dental trauma and hearing loss had not 
been submitted.  Thereafter, prior to the certification of 
this appeal to the Board, by a December 2005 rating decision, 
the RO granted service connection for hearing loss and 
assigned a zero percent disability rating effective January 
2, 2004, the date of receipt of the veteran request to reopen 
his claim.  The veteran indicated his dissatisfaction with 
this rating in a subsequent notice of disagreement filed in 
February 2006.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  A statement of the 
case (SOC) was issued in September 2006, and the veteran 
perfected his appeal with the timely filing of his VA Form 9, 
Appeal to Board of Veterans Appeals, in September 2006.  


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO denied the 
veteran's claim for service connection for a dental injury 
from service trauma for dental treatment purposes.  Although 
notified of that decision in January 2002, the veteran did 
not initiate an appeal.

2.  No new evidence associated with the claims file since the 
December 2001 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.

3.  At worst since the effective date of his award, the 
veteran has had Level I hearing loss in his right ear and 
Level II hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The RO's December 2001 rating decision, wherein service 
connection for a dental injury from service trauma for dental 
treatment purposes was denied, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  The evidence received since the December 2001 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The requirements are not met for a compensable initial 
rating for bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  When possible, this notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ, i.e., the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II). 

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, a letter dated in February 2004 and provided to the 
appellant prior to the June 2004 rating decision on appeal 
informed the veteran of what would constitute new and 
material evidence to reopen his claims for service connection 
for dental trauma and hearing loss, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (indicating the VCAA notice 
must apprise the veteran of the specific reasons his claim 
was previously denied so that he may respond by identifying 
and/or submitting evidence that would overcome those 
deficiencies).  Moreover, with respect to the claim for 
service connection for hearing loss, since this claim was 
reopened and granted in the December 2005 rating decision, 
any potential concerns about whether there was VCAA 
compliance with the requirements discussed in Kent are 
ultimately moot.

The veteran's appeal for a higher initial disability rating 
(for bilateral hearing loss) is a downstream issue, arising 
from the initial rating assigned for this disorder once the 
RO awarded service connection.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim.  Those five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the RO initially provided Dingess notice in April 2006 
and went back and readjudicated the claims in the subsequent 
October 2006 SSOC.  Thus, after providing the required 
notice, the RO reconsidered the claims - to include 
addressing any additional evidence received in response to 
the notices - thereby "curing" any defect as to the timing 
of this notice.  Accordingly, absent any error in the timing 
or content of VCAA notice, a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
not warranted in the present case.

Moreover, inasmuch as the veteran's claims to reopen the 
issue of service connection for dental trauma and for an 
increased rating are being denied, no disability rating or 
effective date will be assigned for his service-connection 
claim and no effective date will be assigned for his 
disability rating claim.  Thus, there can be no possibility 
of prejudicing him in not providing additional VCAA notice 
concerning these downstream elements of his claims.  
38 C.F.R. § 20.1102 (harmless error).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
veteran's service, VA, and private medical records have been 
obtained and he has been afforded VA examinations in 
connection with his claims, including to obtain the 
information necessary to assess the severity of his service-
connected hearing loss.  In March 2006, he responded that he 
did not have additional information or evidence to submit.

The veteran was informed of the kind of evidence that was 
required to support his claims and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
was provided notice of the medical evidence needed for an 
increased evaluation as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to him is required to fulfill VA's duty 
to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to in-service trauma is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

As indicated above, by rating action in December 2001, the 
veteran's claim for dental injury from service trauma for 
dental treatment purposes was denied.  The evidence then of 
record included the service medical records which showed 
that, upon enlistment examination in January 1957, teeth 
numbers 1, 16, 17, and 32 were missing.  These records also 
showed that the veteran suffered a fractured left jaw and 
trauma to the left third molar while on active duty for 
training in August 1958.  The damaged third molar was removed 
when his jaw was repaired.  There was no artery or nerve 
damage.  The Board of Medical Survey concluded that the 
veteran was physically qualified for retention, he was 
returned to duty in September 1958 and was discharged in 
October 1958.  In addition, service records reflect that the 
veteran had cavities in tooth numbers 13 and 14 and underwent 
repair of tooth numbers 3, 4, 13, and 14 during his first 
period of enlistment.  

Thereafter, the veteran reenlisted and served on active duty 
from June 1963 to June 1965.  An April 1962 Report of Medical 
History notes that the veteran had fractured his left 
mandible in a fight in 1958 and it was not considered 
disabling.  

The evidence of record at the time of the December 2001 
rating decision also included a December 2001 report of VA 
dental examination which noted that teeth numbers 16 and 17 
were missing (as noted upon enlistment in January 1957 and 
prior to the August 1958 injury) and there was no loss of 
motion or loss of masticatory function.  In addition, there 
was no bone loss of the mandible, ligation wire was still in 
place, there was no radiolucencies found, and no malunion or 
non-union.  

Upon consideration of the foregoing, the December 2001 rating 
decision granted service connection for residuals, fracture 
left mandible through third molar, and denied service 
connection for dental injury from military service trauma.  
Specifically, the RO found that the evidence of record fails 
to show dental injury as a result of trauma during military 
service.  

The veteran was notified of the December 2001 denial of 
service connection for damaged teeth and of his appellate 
rights in January 2002.  As the veteran did not appeal the 
RO's December 2001 decision, it is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

The veteran sought to reopen his claim for service connection 
in January 2004.  Under pertinent legal authority, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-283 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the December 2001 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The new medical evidence associated with the claims file 
since the December 2001 denial of service connection for 
dental injury from service trauma for dental treatment 
purposes includes duplicates of previously considered 
evidence as well as a December 2001 progress note from the 
same physician who conducted the December 2001 VA dental 
examination and written communications by and on behalf of 
the veteran.  Specifically, the December 2001 progress note 
reflects that the veteran underwent extensive oral evaluation 
for compensation and pension (the report of which comprises 
the previously considered December 2001 VA dental examination 
report).  The written communications from the veteran and on 
his behalf from his accredited representative essentially 
argue that the in-service fracture of left mandible through 
third molar constitutes dental trauma for which service 
connection is warranted.  In addition, the veteran argues 
that dental trauma occurred while his left jaw was repaired 
because, while his mouth was wired shut for seven weeks, his 
upper molars were damaged due to the wire.  The veteran 
states that, now, with a tooth missing and another starting 
to go, he feels that, if it had not been for the broken jaw, 
he would not have these problems today.  

The duplicate evidence is, by definition, not new.  The Board 
finds that December 2001 progress note from the dentist who 
conducted the December 2001 VA examination is "new" in the 
sense that it was not previously before agency decision 
makers.  The Board also finds, however, that this evidence is 
not "material" for purposes of reopening the claim for 
service connection for dental trauma for treatment purposes 
because it does not provide any additional pertinent 
information which was not included in the previously 
considered December 2001 report of VA dental examination.  
The evidence does not include any new evidence concerning 
dental trauma in service.  This evidence is also not material 
because it does not provide a reasonable possibility of 
substantiating the claim.  Simply stated, this evidence is 
not pertinent to the central question underlying the claim 
for service connection - whether the veteran has residuals of 
in-service dental trauma.  Hence, the medical evidence is not 
material for purposes of reopening the claim.

With respect to the veteran's (and his representative's) lay 
statements, the Board emphasizes that statements provided by 
the veteran are not material within the meaning of 38 C.F.R. 
§ 3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  Therefore, where, as here, resolution of the 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for residuals of dental trauma for treatment 
purposes has not been received, the requirements for 
reopening are not met, and the December 2001 rating decision 
remains final.  As the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505.  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

Disability ratings for service connected hearing loss are 
derived from Table VII of 38 C.F.R. § 4.85 by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are performed.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
numeric designations correspond to eleven auditory acuity 
levels, indicated by Roman numerals, where Level I denotes 
essentially normal acuity and Level XI denotes profound 
deafness.  The assignment of the appropriate numeric level is 
based on the results of controlled speech discrimination 
tests in combination with the claimant's average hearing 
threshold.  The average threshold is obtained from pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. 
§ 4.85 to determine the correct Roman numeral designation.  
Table VIa is employed when the use of speech discrimination 
tests is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, etc., or it may 
also be used in cases of exceptional hearing loss pursuant to 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will use 
whichever of the two tables provides the higher numeric 
level.  38 C.F.R. § 4.86(a).  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will again use whichever of the two tables, 
VI or VIa, gives the higher Roman numeral, but will then 
elevate that numeral to next higher level.  38 C.F.R. 
§ 4.86(b).  In all other cases, Table VI is employed.

On the authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
70
85
LEFT
15
15
40
80
85

The puretone average in the right ear was 50 decibels and the 
puretone average in the left ear was 55 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in each ear.  These audiological findings show Level I 
hearing acuity bilaterally.  Under Table VII, this warrants a 
noncompensable rating.  No exceptional pattern of hearing 
impairment is demonstrated to warrant consideration under 
38 C.F.R. § 4.86.

Similarly, on the authorized audiological evaluation during 
the October 2006 VA audiometric examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
70
90
LEFT
25
25
50
85
105

The puretone average in the right ear was 56 decibels and the 
puretone average in the left ear was 66 decibels.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and 94 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, this warrants a noncompensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The degree of bilateral hearing loss shown by the authorized 
examinations fail to meet the standards for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim.  The veteran may 
always advance a claim for an increased rating if his hearing 
loss disability increases in severity in the future.

It is important for the veteran to understand that, under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical (meaning 
nondiscretionary) application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  That is to say, his complaints of greater 
hearing impairment, alone, do not provide a basis for 
increasing his rating because the results of his audiometric 
examinations, the objective measure of the severity of his 
hearing loss, do not support doing this.  

For these reasons and bases, the preponderance of the 
evidence is against the assignment of a compensable rating 
for any period of time contemplated by the appeal.  That is 
to say, the Board may not stage the veteran's rating because 
at no time since the effective date of his award has he met 
the requirements for a compensable rating.  Fenderson, supra.

Moreover, as the preponderance of the evidence is against his 
claim for a higher initial rating, the benefit-of-the-doubt 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 do 
not apply and the claim must be denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of service 
connection for dental trauma is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


